United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1838
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Juan Rodriguez-Gonzalez,                *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 2, 2012
                                Filed: May 7, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Pursuant to a written plea agreement, Juan Rodriguez-Gonzalez pleaded guilty
to conspiring to distribute more than 5 kilograms of a cocaine mixture and more than
50 kilograms of a marijuana mixture, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), (b)(1)(C), 846; and to unlawfully entering the United States, in violation
of 8 U.S.C. § 1325(a)(1). Rodriguez-Gonzalez appeals the district court’s1 sentence
of 240 months in prison on the drug count. Counsel has moved to withdraw and
submitted a brief under Anders v. California, 386 U.S. 738 (1967).

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      Counsel argues that the district court imposed a substantively unreasonable
sentence because the court failed to explain adequately its consideration of the 18
U.S.C. § 3553(a) sentencing factors. We disagree. The court was not required to
mechanically recite the section 3553(a) factors at sentencing when it sentenced
Rodriguez-Gonzalez within the advisory guidelines range and properly commented
on relevant factors, here, the circumstances of the offense and the need to avoid
undue sentencing disparity. See United States v. Todd, 521 F.3d 891, 897-98 (8th
Cir. 2008); 18 U.S.C. § 3553(a)(1), (6). Rodriguez-Gonzalez has not rebutted the
presumption that his within-range sentence was not substantively unreasonable.
United States v. Garcia, 512 F. 3d 1004, 1006 (8th Cir. 2008)

       Rodriguez-Gonzalez has filed a pro se supplemental brief raising additional
issues. We have carefully reviewed the brief and attached materials. We reject as
without merit the contentions that the government breached the plea agreement at the
change-of-plea hearing and knowingly offered false testimony at sentencing, and his
challenge to the plea-agreement’s waiver of rights under the Freedom of Information
Act. To the extent Rodriguez-Gonzalez raises an additional claim of ineffective
assistance of counsel, and we will follow our general rule that we do not entertain
such claims on direct appeal. See United States v. McAdory, 501 F.3d 868, 872 (8th
Cir. 2007).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm the judgment of the district court.
                       ______________________________




                                        -2-